DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Larsson (USPN 5,071,403), and further in view of Drew et al. (USPN 6,581,594).

Re Claim 1, Aalders discloses an expression kit (60) (Aalders Fig. 4) for a breast pump device (2) for extracting breast milk from a human breast, the expression kit (60) comprising a breast pump body (62) having a first pressure chamber (11), a second pressure chamber (21), and a breast pump membrane portion (50) (Aalders Fig. 7A; ¶ 0087-0089) separating the first pressure chamber (11) from the second pressure chamber (21), wherein the first pressure chamber (11) is configured for connection to a pressure unit (30) for generating a pressure in the first pressure chamber (11), wherein the second pressure chamber (21) comprises a breast-receiving funnel (22), a milk outlet (23), and a milk path from the breast-receiving funnel (22) to the milk outlet (23) (as seen in Aalders Fig. 4 via one-way valve 26), wherein the breast pump membrane portion (50) is defined as a rigid backside wall of the breast pump body (62) opposite the breast-receiving funnel (22) (Aalders ¶ 0088 - wherein “a mesh structure 54, for example made from a hard plastic or metal, is provided at one or both surfaces of the breathable membrane 50”), such that the breast pump membrane portion (50) separates the first pressure chamber (11) from the milk path in the second pressure chamber (21) for preventing leakage of human breast milk from the second pressure chamber (21) to the first pressure chamber (11), yet to allow for air exchange between the first pressure chamber (11) and the second pressure chamber (21), and wherein the breast pump membrane portion (50) is hydrophobic (Aalders ¶ 0028) and wherein the breast pump membrane is configured for rendering the sheet permeable to air and impermeable to liquid (Aalders ¶ 0030, 0039, 0070, 0087-0089).
	However, Aalders fails to teach the breast pump membrane portion having the shape of a continuous construction, wherein the breast pump membrane portion is a single layer. Larsson teaches a breast pump device for extracting breast milk from a human breast (Larsson Fig. 1) comprising a breast pump body (60) having a first pressure chamber (59), a second pressure chamber (4), and a breast pump membrane portion (20) (Larsson Col. 3 Line 55 to Col. 4 Line 29) separating the first pressure chamber (59) from the second pressure chamber (4), wherein the breast pump membrane portion (20) is defined as a rigid backside wall of the breast pump body (60) opposite a breast-receiving funnel (2) (as seen in Larsson Fig. 1), such that the breast pump membrane portion (20) separates the first pressure chamber (59) from a milk path in the second pressure chamber (4) for preventing leakage of human breast milk from the second pressure chamber (4) to the first pressure chamber (59) yet to allow for air exchange between the first pressure chamber (59) and the second pressure chamber (4) (Larsson Col. 4 Lines 24-29), and wherein the breast pump membrane is hydrophobic and has the shape of a solid sheet of continuous construction and configured for rendering the sheet permeable to air and impermeable to liquid, wherein the breast pump membrane portion is a single layer (Larsson Col. 4 Lines 24-36), wherein a membrane being a single layer and having a shape of continuous construction provides for an easier to clean membrane (Larsson Col. 2 Lines 62-68). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the breast pump membrane portion of Aalders to have the shape of a continuous construction, wherein the breast pump membrane portion is a single layer, the configuration as disclosed by Larsson wherein a membrane being a single layer and having a shape of continuous construction provides for an easier to clean membrane. In addition, the solid sheet being of continuous construction is being found obvious wherein the use of a one-piece construction instead of a multi-part construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). 
	Aalders in view of Larsson do not disclose the breast pump membrane portion being provided with cut holes. Drew discloses membranes for use in medical devices wherein the membrane (22) has cut holes wherein cut holes may be tapered through their internal bore wherein when the smaller end of the membrane hole openings are located on the atmosphere side, the opportunity for blockage occurring by the insertion of particulate matter is minimized (Drew Col. 4 Lines 35-52). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes before the effective filing date of the present invention to have the breast pump membrane portion of Aalders in view of Larsson (wherein Larsson teaches a membrane made from PTFE which is well-known as a hard plastic which can be cut, in particular laser cut) to be provided with cut holes similar to the cut holes of Drew wherein the cut holes of Drew are tapered through their internal bore such that the smaller end of the membrane hole openings are located on the atmosphere side and the opportunity for blockage occurring by the insertion of particulate matter is minimized.

Re Claim 2, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the breast pump membrane portion (50) is arranged in the breast pump body (62) as an integral part thereof (Aalders ¶ 0075 - fixed construction). In addition, the breast pump membrane portion being integral to the breast pump body is being found obvious wherein the use of a one-piece construction instead of a multi-part construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA1965)).

Re Claim 3, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the breast pump membrane portion (50) is located in the breast pump body (62) as a wall portion of the breast pump body (Aalders ¶ 0075 - fixed construction; Fig. 5).

Re Claim 4, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the breast pump membrane portion (50) and a portion of the breast pump body (62) directly surrounding the membrane portion (50) constitute one single, continuous piece (Aalders ¶ 0075 - fixed construction; Fig. 5). In addition, the membrane being integral to the breast pump body is being found obvious wherein the use of a one-piece construction instead of a multi-part construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Even where it were determined that Aalders fails to disclose the breast pump membrane portion and a portion of the breast pump body directly surrounding the membrane portion constitute one single, continuous piece, this limitation is found obvious over Larsson.
	Larsson discloses wherein the breast pump membrane portion (20) and a portion (66) of the breast pump body (60) directly surrounding the membrane portion (50) constitute one single, continuous piece (Larsson Col. 3 Line 55 to Col. 4 Line 53 - wherein “spot-welding within a downstream end of the downstream housing member 66” results in one single, continuous piece), wherein such a construction provides for ease of cleaning (Larsson Col. 2 Lines 62-68). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes before the effective filing date of the present invention to have the breast pump membrane portion of Aalders in view of Larsson above, and further in view of Drew to be, along with a portion of the breast pump body directly surrounding the membrane portion, constituting one single, continuous piece as disclosed by Larsson wherein such a construction provides for ease of cleaning.

Re Claim 5, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the breast pump membrane portion (50) is welded to surrounding material of the breast pump body (62) (Aalders ¶ 0030 - ultrasonic welding).

Re Claim 6, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the entire breast pump body (62) is made of one single plastic material (Aalders ¶ 0093 - wherein assembly 60 is fabricated from silicone). In addition, the entire breast pump body being of continuous construction is being found obvious wherein the use of a one-piece construction instead of a multi-part construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Re Claim 7, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Larsson fail to disclose wherein the cut holes of the breast pump membrane portion are laser cut holes. Drew discloses its membrane (22) having laser cut holes wherein the laser cut holes may be tapered through their internal bore wherein when the smaller end of the membrane hole openings are located on the atmosphere side, the opportunity for blockage occurring by the insertion of particulate matter is minimized (Drew Col. 4 Lines 35-52). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes before the effective filing date of the claimed invention to have the holes in the breast pump membrane portion of Aalders in view of Larsson (wherein Larsson teaches a membrane made from PTFE which is well-known as a hard plastic which can be cut, in particular laser cut) above, and further in view of Drew to be laser cut as disclosed by Drew wherein laser cut holes can be tapered through their internal bore wherein when the smaller end of the membrane hole openings are located on the atmosphere side, the opportunity for blockage occurring by the insertion of particulate matter is minimized.
	Furthermore, under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. In the present case, one of ordinary skill in the art before the effective filing date of the present invention would have recognized that using laser energy to cut holes in the membrane portion would have resulted in an improvement in the membrane portion.

Re Claim 9, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Larsson fail to disclose wherein the cut holes of the membrane portion are tapered along at least a portion of a length thereof. Drew discloses its membrane (22) having holes wherein the holes may be tapered through their internal bore wherein when the smaller end of the membrane hole openings are located on the atmosphere side, the opportunity for blockage occurring by the insertion of particulate matter is minimized (Drew Col. 4 Lines 35-52). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes before the effective filing date of the claimed invention to have the holes in the breast pump membrane portion of Aalders in view of Larsson above, and further in view of Drew to be tapered along at least a portion of a length there of as disclosed by Drew wherein when the smaller tapered end of the membrane hole openings are located on the atmosphere side, the opportunity for blockage occurring by the insertion of particulate matter is minimized.

Re Claim 13, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders discloses wherein the first pressure chamber (11) is configured for receipt and airtight accommodation of a connector (31) of a pressure unit (30) (Aalders Fig. 1; ¶ 0066-0068).

Re Claim 15, Aalders discloses a breast pump device (2) (Aalders Fig. 4) for extracting breast milk from at least one human breast, the breast pump device (2) comprising at least one expression kit (60) according to Claim 1 (wherein Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1), and a pressure unit (30) for generating a pressure in the first pressure chamber (11) of the breast pump body (62) of the expression (60) (Aalders ¶ 0066-0068).

Re Claim 17, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders further discloses wherein the breast pump membrane portion (50) has a circular periphery (as seen in Aalders Fig. 6). 

Re Claim 18, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Larsson fail to disclose wherein the holes are partially tapered. Drew discloses the holes are partially tapered (Drew ¶ 0052). In the present case, it would have been an obvious matter of design choice to modify the breast pump membrane portion of Aalders in view of Larsson above, and further in view of Drew to include a partial taper since applicant has not disclosed that having a partial taper solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a partial taper, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes to one of ordinary skill in the art to have the holes in the breast pump membrane portion of Aalders in view of Larsson above, and further in view of Drew be partially tapered as disclosed by Drew where such an arrangement is known to those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Re Claim 19, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders further discloses the expression kit further comprising a milk receptacle (40) for connection to the milk outlet (Aalders Figs. 1 and 5).

Re Claim 20, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders further discloses wherein a milk receptacle (40) is part of the breast pump body (62) (wherein volume reduction element 62 is adhered to interface assembly 60 which is adhered to milk receptacle 40). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Larsson (USPN 5,071,403) above, and further in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Keaney et al. (USPGPub 2018/0043084).

Re Claim 8, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Larsson above, and further in view of Drew do not disclose wherein the holes of the membrane portion have a diameter in a range of 5-60 µm. Keaney discloses a membrane portion (212) (Keaney Fig. 2A) comprising holes (214) wherein the holes (214) of the membrane portion (212) have a diameter in a range of 8 µm (Keaney ¶ 0050; Fig. 3A). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005) (anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 8 µm substantially overlaps and thus anticipates the claimed range of 5-60 µm.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Larsson (USPN 5,071,403) above, and further in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Johansen (USPGPub 2012/0240935).

Re Claim 10, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Larsson above, and further in view of Drew do not disclose wherein the breast pump membrane portion comprises a material having a surface tension in a range of 0.015 N/m to 0.035 N/m. Johansen discloses a facial breathing mask (Johansen Fig. 1) comprising a hydrophobic air permeable membrane having a surface tension of about 0.035 N/m (Johansen ¶ 0021). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005) (anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of about 0.035 N/m substantially overlaps and thus anticipates the claimed range of 0.015 N/m to 0.035 N/m.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Larsson (USPN 5,071,403) above, and further in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Alvarez et al. (USPGPub 2018/0154055).

Re Claim 11, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Larsson above, and further in view of Drew do not disclose wherein the breast pump membrane portion comprises a transparent material. Alvarez discloses a breast pump (Alvarez Figs. 2-3B) comprising a membrane (204) wherein the membrane is constructed from materials that are optically clear or transparent, or sufficiently translucent, such that the position of the nipple inserted into the breast interface is visible to the user (Alvarez ¶ 0069). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes before the effective filing date of the present invention to have configured the breast membrane portion of Aalders in view of Larsson above, and further in view of Drew to comprise a transparent material as disclosed by Alvarez to aid a user in nipple placement during breast pump use.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Larsson (USPN 5,071,403) above, and further in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Reed et al. (USPN 6,267,926).

Re Claim 12, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Larsson above, and further in view of Drew do not disclose wherein the breast pump membrane portion comprises polymethylpentene (PMP). Reed discloses a membrane portion (64) comprising polymethylpentene (PMP) (Reed Claim 3; Col. 4 Lines 59- 62). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA1960). Therefore, it would have been obvious to one of ordinary skill in the art of medical device membranes before the effective filing date of the claimed invention to have configured the membrane portion of Aalders in view of Larsson above, and further in view of Drew to be polymethyl pentene (PMP), as disclosed by Reed where the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aalders et al. (USPGPub 2017/0072119) in view of Larsson (USPN 5,071,403) above, and further in view of Drew et al. (USPN 6,581,594) as applied to Claim 1 above, and further in view of Kelly et al. (USPN 8,052,635). 

Re Claim 16, Aalders in view of Larsson above, and further in view of Drew disclose all of the limitations of Claim 1. Aalders in view of Larsson above, and further in view of Drew do not disclose wherein the holes of the breast pump membrane portion have a diameter in a range of 1-100 µm. Kelly discloses a breast pump (Kelly Fig. 1) comprising a breast pump membrane (23) having holes with a diameter of 1.0 µm (Kelly Col. 4 Line 64 to Col. 5 Line 8; Fig. 3). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005) (anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 1.0 µm substantially overlaps and thus anticipates the claimed range of 1-100 µm.

Response to Arguments
Applicant’s arguments filed 05/12/2022 with respect to claim objection of Claim 1 have been fully considered and are persuasive.  Applicant’s amendment of Claim 1 has overcome the claim objection thereof. 

Applicant’s arguments with respect to Claims 1-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783